        Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON                         :     CIV. NO.3:20-cv-01111 (VLB)
     Plaintiff,                              :
                                             :
vs.                                          :
                                             :
DEVIN EATON, TERRANCE                        :
POLLOCK, AZIZ ABDULLATTF,                    :
CURT B. LENG, JOHN SULLIVAN,                 :
TOWN OF HAMDEN, TOWN OF                      :
HAMDEN POLICE DEPARTMENT,                    :
RONNELL HIGGINS, YALE                        :
UNIVERSITY, JUSTIN ELICKER,                  :
OTONIEL REYES, CITY OF NEW                   :
HAVEN, NEW HAVEN POLICE                      :
DEPARTMENT, AND T&S                          :
UNITED, LLC                                  :
     Defendants.                             :     OCTOBER 6, 2020

                         DEFENDANTS’ REPLY IN SUPPORT OF
                            PARTIAL MOTION TO DISMISS

        The defendants, Town of Hamden, Hamden Police Department, Chief John

Sullivan, and Mayor Curt B. Leng, respectfully submit this reply in support of their

Partial Motion to Dismiss plaintiff’s Amended Complaint [Doc. 34], dated September 4,

2020.

I.      PROCEDURAL HISTORY/PLAINTIFF’S COMPLAINT

        The relevant procedural posture is set forth in the defendants’ Memorandum of

Law in support of their Partial Motion to Dismiss filed on September 4, 2020. On

September 22, 2020, plaintiff filed an Opposition to the defendants’ Partial Motion to

Dismiss.
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 2 of 16




      Plaintiff’s Opposition merely deflects attention from the fundamental flaws that

render Count Twelve of her Amended Complaint implausible and subject to dismissal.

With regard to her Monell claim against the Town, plaintiff reiterates her allegations

from her Amended Complaint which, as defendants have explained, are insufficient to

establish liability of the Town pursuant to Monell. With regard to her Monell claim

against defendants Sullivan and Leng, plaintiff clarifies that these defendants are being

sued in their official capacities, not individually. Nonetheless, plaintiff’s complaint fails

to state a viable claim against both defendants. Finally, plaintiff attempts to obfuscate

her way around the fact that, in this jurisdiction, police departments have been

overwhelmingly determined not to be distinct bodies-politic capable of being sued

independently from the municipality that governs them. As is set forth in more detail

below and in the defendants’ memorandum of law in support of their Partial Motion to

Dismiss, the facts alleged in Count Twelve of plaintiff’s Amended Complaint simply do

not and cannot support a reasonable conclusion that the Town, the Hamden Police

Department, Chief Sullivan, and/or Mayor Leng actually infringed upon plaintiffs’

constitutional rights.

II.   LEGAL ARGUMENT

      A.     Plaintiff Has Failed To Identify A Basis For The Survival Of Her Monell
             Claim Against The Town

      The crux of plaintiff’s argument is that the Town’s implementation of the Cross-

Policing Agreement with the City of New Haven imposed a duty upon the Town “to




                                              2
         Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 3 of 16




implement policies, procedures, practices, and customs that furthered the goals stated

in the agreements.” Amended Complaint (“Compl.”), Count Twelve ¶ 82. She further

explains her argument to be that the defendants did not implement policies,

procedures, practices, and customs that furthered the goals of the agreements, and

therefore, that this “breach of duty” facilitated her being shot at by Officer Eaton.

         First, in order to prove the existence of a “policy or custom” under Monell,

plaintiff must sufficiently plead one of the following: (1) the existence of a formal policy,

officially promulgated or adopted by a municipality; (2) that an official or officials

responsible for establishing final policy with respect to the subject matter in question

took action or made a specific decision which caused the alleged violation of Plaintiffs'

constitutional rights; (3) the existence of an unlawful practice by subordinate officials

so permanent and well settled as to constitute “custom or usage,” and proof that this

practice was so manifest or widespread as to imply the constructive acquiescence of

policymaking officials; or, if liability is based on a claim of failure to train or supervise,

that (4) the failure to train amounts to deliberate indifference to the rights of those with

whom municipal employees will come in contact. See Gym Door Repairs, Inc. v. New

York City Dep't of Educ., No. 12 CIV. 7387, 2014 WL 5569970, at *6 (S. D. N. Y. Nov. 3,

2014).

          In her Amended Complaint, and again in her Opposition, plaintiff states in catch-

all fashion that the defendants (1) allowed for the Cross-Policing Agreement to exist; (2)

failed to establish policies, procedures, practices and customs to ensure the proper




                                               3
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 4 of 16




coordination of activities and the proper supervision of their officers by officers from

YPD or Defendant NHPD, when Defendant HPD officers were engaged in proactive law

enforcement; (3) failed to implement a training program for such a scenario; (4) either

did or did not create and adopt policies, procedures, practices, and customs to define

the circumstances when it was appropriate to enter New Haven for non-emergency

proactive law enforcement activities, but if they did create those policies, the

defendants failed to ensure they were followed consistently; and (5) either did or did not

establish a proper communications system for use between officers of different

jurisdictions when engaged in cross-jurisdictional policing activities, but if they did

establish these systems, they failed to ensure the systems were used. Compl., Count

Twelve ¶ 82–83. Plaintiff claims that these allegations, if assumed to be true, allege “a

direct causal link between the defendants’ policy of allowing their officers to engage in

unilateral proactive law enforcement activities in New Haven and Ms. Washington being

shot.” This is not the case.

      Plaintiff’s proffering of the Cross-Policing Agreement itself as the policy that

caused her injuries through its enforcement, in conjunction with the “policies,

procedures, practices and customs” she believes should have been created, is

unavailing. Cross-Policing Agreements are statutorily authorized by General Statutes §




                                             4
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 5 of 16




7-277a. Accordingly, to the extent that plaintiff attempts to characterize the Cross-

Policing Agreement as an “unlawful policy,” without more, she cannot succeed.1

      Plaintiff adds that her injuries were a direct and proximate result of the Cross-

Policing Agreement’s enactment and implementation. She attempts to show “but-for”

causation by predicting a sequence of occurrences that hypothetically could have

happened had Officer Eaton acted in accordance with the guiding policies and

procedures that plaintiff believes should have been created. See Plaintiff’s Opposition

(“Pl.’s Opp.”), at 12. To state a viable claim against the Town, plaintiff must allege both

that “there was a particular policy, practice or custom and that the particular policy,

practice or custom was the legal cause of the plaintiff’s constitutional injury.” Giacco v.

City of New York, 502 F. Supp. 2d 380, 389 (S. D. N. Y. 2007) (emphasis added). Further,


1 General Statutes § 7-277a provides, in pertinent part: “The chief executive officer of
any municipality, or such chief executive officer's designee may, whenever he or she
determines it to be necessary in order to protect the safety or well-being of the
municipality, request the chief executive officer of any other municipality to furnish
such police assistance as is necessary to meet such situation and the chief executive
officer, or chief of police or board of police commissioners or other duly constituted
authority with the approval of the chief executive officer of the municipality receiving
such request may, notwithstanding any other provision or requirement of state or local
law, assign and make available for duty in such other municipality, under the direction
and command of an officer designated for the purpose, such part of the police forces
under his or her control as he or she deems consistent with the safety and well-being of
the municipality. Any policeman so provided, while acting in response to such request,
shall have the same powers, duties, privileges and immunities as are conferred on the
policemen of the municipality requesting assistance. . . . Any municipality, upon the
approval of the chief executive officer and, where required by charter or ordinance, the
governing body of such municipality, may enter into an agreement with any other
municipality or municipalities, with respect to requesting and supplying such
assistance and reimbursing or receiving reimbursement for the same.”



                                             5
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 6 of 16




“[t]he fact that a municipal policy might lead to police misconduct is hardly sufficient to

satisfy Monell’s requirement that the particular policy be the moving force behind a

constitutional violation.” Tieman v. City of Newburgh, No. 13-CV-4178, 2015 WL

1379652, at *13 (S. D. N. Y. Mar. 26, 2015). Plaintiff has not established that the

particular policy at issue, the Cross-Policing Agreement, was the legal cause of her

constitutional injury. Specifically, plaintiff’s argument relies on a series of hypothetical

interactions that may or may not have occurred if the certain additional policies and

guidelines she claims the defendants “failed to implement” were indeed implemented.

In fact, plaintiff herself admits that her speculated chain of events was merely

“plausible.” See Pl.’s Opp., at 12. The Monell standard, as well as proximate causation,

requires more than hypothetical speculation and plausibility. Accordingly, plaintiff has

not established that her constitutional injuries were directly and legally caused by the

existence and use of the Cross-Policing Agreement.

      Further, it appears from the law cited in the plaintiff’s Opposition that she

additionally couches the survival of her Monell claim on the alleged breach of the duty

to create specific procedures, practices, or customs, discussed supra, thus implying

that this breach of duty constitutes an actionable “policy of inaction.” See Cash v.

Country of Erie, 654 F.3d 324, 334 (2d Cir. 2011) (“A municipal policy may be

pronounced or tacit and reflected in either action or inaction. In the latter respect, a

city’s policy of inaction in light of notice that its program will cause constitutional




                                              6
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 7 of 16




violations is the functional equivalent of a decision by the city itself to violate the

Constitution.”) Plaintiff’s contention fails to remediate the deficiency in her pleading.

       “Inaction” in the context of Monell liability must be shown to be a deliberate

choice not to act. “[W]here a policymaking official exhibits deliberate indifference to

constitutional deprivations caused by subordinates, such that the official's inaction

constitutes a deliberate choice, that acquiescence may be properly thought of as a city

policy or custom that is actionable under § 1983.” Cash v. Cty. of Erie, 654 F.3d 324,

334 (2d Cir. 2011) (emphasis added). As the Supreme Court has cautioned, “deliberate

indifference” is “a stringent standard of fault,” Connick v. Thompson, 131 S. Ct. at 1360

(quoting Board of Cty. Comm'rs v. Brown, 520 U.S. at 410, 117 S. Ct. 1382), and

necessarily depends on a careful assessment of the facts at issue in a particular case.

The operative inquiry, therefore, is whether those facts demonstrate that the

policymaker's inaction was the result of “conscious choice” and not “mere negligence.”

Cash v. Cty. of Erie, 654 F.3d 324, 334 (2d Cir. 2011). ---
                                                        See ----
                                                            also -------
                                                                 Connick, 131 563 U.S. at

72 (holding that the District Court should have granted judgment as a matter of law on a

§ 1983 failure to train claim where plaintiff did not prove a pattern of similar violations

as is required to establish a “policy of inaction”).

      The standard for common law negligence requires a plaintiff to prove that they

were owed a duty, that the duty was breached, and that the breach of such duty was the

proximate cause of the injuries sustained. See Insurance Co. of North America v. City

of New Haven, 574 F. Supp. 373 (D. Conn. 1983). Plaintiff’s allegation that the




                                              7
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 8 of 16




defendants breached a duty to implement policies, and that the breach of that duty was

the direct and proximate cause her injuries, sounds more like a negligence claim than a

Monell claim. See Compl., Count Twelve ¶ 82–85; Pl.’s Opp. At 3–4. If it is determined

that the alleged failure of the Town to implement certain policies and procedures in light

of the Cross-Policing Agreement constituted mere negligence, this failure cannot serve

as a basis for finding Monell liability, as the failure to do so was not a “conscious

choice.” See Cash, 654 F.3d at 334.

      Finally, as discussed in defendants’ Memorandum of Law in support of their

Partial Motion to Dismiss, the only facts relied upon by plaintiff to establish the

allegedly unlawful nature of the Cross-Policing Agreement are those out of which her

own claims arise. Such allegations alone, even if proven, are generally not sufficient to

impose liability under Monell. Jones v. Town of East Haven, 493 F. Supp. 2d 302, 330

(D. Conn. 2007); ---
                 see ----
                     also -------------------------------------------
                          Villante v. Dept. of Corrections of City of New York, et al., 786

F.2d 516, 519 (2d Cir. 1986) (“an isolated act of excessive force by a single non-

policymaking municipal employee, standing alone, is insufficient. . . .”). Here, plaintiff

has not alleged facts regarding any other incidents, prior to that at issue or at all, in

which Hamden police officers have violated the constitutional rights of others in a

manner that would put the Town on notice of a pattern of violations that might support a

Monell claim against the Town.




                                              8
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 9 of 16




      Accordingly, plaintiff’s attempt to establish Monell liability against the Town is

insufficient as it lacks the necessary factual predicate, and her Monell claim as alleged

in Count Twelve should be dismissed as against the Town.

      B.     Plaintiff Has Failed To Identify A Basis For The Survival Of Her Monell
             Claim Against Defendants Sullivan and Leng

      In her Opposition to defendants’ Partial Motion to Dismiss her Monell claim as

against defendants Sullivan and Leng, plaintiff proclaims that defendants have

mischaracterized her allegations as suing these defendants in their individual capacity

when she intends to sue them in their official capacity.2 Nonetheless, even if plaintiff is

suing defendants Sullivan and Leng in their official capacity as Chief and Mayor,

respectively, she still has not plead a legally viable claim.

      First, the claims against defendants Sullivan and Leng, in their official capacities,

should be dismissed, because “a § 1983 suit against a municipal officer in his official

capacity is treated as an action against the municipality itself.” Coon v. Town of

Springfield, Vt., 404 F.3d 683, 687 (2d Cir. 2005); citing Brandon v. Holt, 469 U.S. 464,

471–73 (1985). For this reason alone, plaintiffs cannot proceed on their claim against

defendants Sullivan and Leng in their official capacities, and they should be dismissed

as party defendants.




2Defendants argued in their Partial Motion to Dismiss that Chief Sullivan and Mayor
Leng had no personal involvement in the subject incident and, accordingly, could not
be held liable pursuant to Monell on a failure to supervise theory, which defendants’
maintain is still true for the reasons set forth therewithin.



                                              9
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 10 of 16




      Even if the Court decides not to dismiss plaintiff’s Monell claim against

defendants Sullivan and Leng on this basis, the Court should still dismiss Count Twelve

as it pertains to these defendants because plaintiff has failed to state a viable Monell

claim. In her Opposition, plaintiff argues that “the Office of the Mayor and the Office of

the Chief of Police . . . created and did not create over time but should have under the

Cross-Policing Agreement and the Operational Guidelines,” certain policies, which

plaintiff claims led to the violation of her rights. Because plaintiff has stated in her

Opposition that she is not pursuing her Monell claim on a failure to supervise theory,

plaintiff instead seems to try to establish a Monell claim by showing “that an official or

officials responsible for establishing final policy with respect to the subject matter in

question took action or made a specific decision which caused the alleged violation of

Plaintiffs' constitutional rights.” See Gym Door Repairs, Inc., 2014 WL 5569970, at *6.

Plaintiff cannot establish a viable Monell claim under this theory.

      If plaintiff seeks to show that “officials responsible for establishing final policy

with respect to the subject matter in question took action or made a specific decision

which caused the alleged violation of plaintiff’s constitutional rights,” id., plaintiff

cannot succeed. To establish that defendants Sullivan and Leng, as the officials

responsible for “establishing final policy” with respect to the terms of the Cross-

Policing Agreement, “took action or made a specific decision” that led to the alleged

violation of her rights, plaintiff must do more than muse about the goals and purposes

of the Agreement, or opine that there should have been more robust policies governing




                                              10
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 11 of 16




its implementation—an opinion with which the defendants disagree. In other words, in

order to establish the liability of defendants Sullivan and Leng, plaintiff must point to a

specific, deliberate action taken by either of these defendants which thereafter

proximately caused her injuries. And, as discussed, to the extent that plaintiff claims

the “specific decision” to have been their implementation of the Cross-Policing

Agreement itself, that Agreement is statutorily authorized by General Statues § 7-277a

and, absent a pattern of violations stemming from this Agreement of which defendants

Sullivan and Leng had notice, it cannot constitute the “unlawful policy” for purposes of

a Monell claim.

      In sum, plaintiff’s Monell claim based on the Cross-Policing Agreement is

insufficient to impute liability to the Town and, in particular, to either Mayor Leng or

Chief Sullivan. Further, as discussed above, because § 1983 claims brought against

municipal officials in their official capacity constitute an action against the municipality

itself, Mayor Leng and Chief Sullivan should be dismissed as party defendants.

      C.     Plaintiff Has Failed To Overcome This District’s Overwhelming Consensus
             That Police Departments Are Not Distinct Political Bodies Capable Of Being
             Sued Directly

      Finally, plaintiff contests defendants’ argument, which itself is based on

numerous opinions from this district, that police departments cannot as a matter of law

sue or be sued separately from their governing municipality. Plaintiff specifically

argues that there is “no hard and fast rule” saying as such, and further, that because

there is no express prohibition in the Constitution or the General Statutes preventing




                                             11
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 12 of 16




municipalities from organizing police departments as separate legal entities, the “more

plausible” conclusion here is that the Hamden Police Department is a separate legal

entity. Plaintiff argues, in effect, that because police departments are not legislatively

prohibited from being sued, they must therefore be vulnerable to suit. This is, plainly,

incorrect.

      For clarity, the defendants reiterate the law governing their position with respect

to the insufficiency of plaintiff’s claim. Courts in this District have held that “sub-

entities within a municipal government cannot sue or be sued unless they constitute

distinct ‘bodies-politic’ under state law.” Callahan v. City of New Haven Department of

Human Resource, No. 3:18-cv-00488 (JAM), 2019 WL 1052181, at *1 (D. Conn. Mar. 5,

2019) (internal quotation marks omitted) (quoting Farmington-Girard, LLC v. Planning &

Zoning Comm’n, No. 3:17-cv-1915 (MPS), 2019 WL 935500 (D. Conn. Feb. 26, 2019). “In

determining whether a municipal subdivision constitutes a separate “body politic,”

courts have looked to whether a specific statute enables the entity to sue or be sued,

and have found the absence of a specific enabling statute to be dispositive in

determining that a municipal body is not a distinct body politic.” Watrous v. Town of

Preston, 902 F. Supp. 2d 243, 256 (D. Conn. Sept. 29, 2012) (internal quotation marks

omitted). “Connecticut statutes contain no provision establishing municipal

departments, including police departments, as legal entities separate and apart from the

municipality they serve, or providing that they have the capacity to sue or

be sued. Rather, it is the municipality itself which possesses the capacity to sue and




                                             12
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 13 of 16




be sued.” Santiago v. Hamden Conn. Police Dep’t, No. 3:19-cv-1659 (KAD), 2019 WL

6497003, at *4 (D. Conn. Dec. 3, 2019) (internal quotation marks omitted) (quoting Rose

v. City of Waterbury, No. 3:12-cv-291 (VLB), 2013 WL 1187049, at *9 (D. Conn. Mar. 21,

2013)). Accordingly, our courts have continued steadfastly to hold that police

departments do not constitute separate bodies-politic and, as such, are not entities

capable of being sued separately from the municipal entity they serve. See Thomas v.

Brasher-Cunningham, No. 3:19-cv-1981 (VAB), 2020 WL 4284564, at *11–12 (D. Conn.

July 27, 2020); Villano v. Woodgreen Shelton, LLC, No. 3:19-CV-00097 (KAD), 2019 WL

4889013, at *2 (D. Conn. Oct. 3, 2019).

      First, it must be pointed out that, in support of her contention, plaintiff has cited

to a number of state cases in which Boards of Police Commissioners are named parties.

See Clisham v. Board of Police Com’rs, 223 Conn. 354 (1992) (borough police chief

appeals from removal decision by board of police commissioners); Board of Police

Com’rs v. White, 171 Conn. 553 (1976) (city and board of police commissioners seek to

enjoin arbitration proceedings related to dismissal of two police officers).3


      3  Plaintiff also cites to Sanzone v. Board of Police Com’rs of City of Bridgeport,
219 Conn. 179 (1991), and United Public Service Employees Union, COPS Local 062 v.
Town of Hamden, Dkt. # NNH-CV19-5047513-S. In Sanzone, the court was asked to
interpret “the meaning and scope of a proviso contained within General Statutes § 52–
557n” in a case where plaintiffs sued the City of Bridgeport, its Board of Police
Commissioners, the members of the Board, the Superintendent of Police, and a Police
Sergeant. Plaintiffs did not directly sue the Bridgeport Police Department and,
accordingly, this import of Sanzone is inapposite.
       In United Public Service Employees Union, COPS Local 062, plaintiff sought and
received an order enjoining the Hamden Board of Police Commissioners from



                                             13
     Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 14 of 16




Municipalities are authorized by General Statutes § 7-274 to “establish a board of police

commissioners to be elected . . . or to be appointed” by the appropriate governing body

within the town. Pursuant to the statute, municipalities are empowered to create such

Boards of Police Commissioners for purposes of “organizing and maintaining a police

department in such town.” In the two cases cited above from plaintiff’s Opposition, the

involvement of the Boards of Police Commissioners was in their statutorily authorized

capacities as the bodies responsible for “appointment, promotion and removal of . . .

officers and members” of their police departments. See General Statutes § 7-276.

Importantly, police departments and Boards of Police Commissioners are not the same,

and plaintiff’s use of incongruent cases in her Opposition does nothing to revive her

unviable claim against the Hamden Police Department.

      In addition, plaintiff proceeds to defend her inclusion of the Hamden Police

Department as a named defendant by describing the search mechanism on the judicial

branch website and relaying that, after using such mechanism to search “police

department” in the “last name” search field, she was, indeed, able to find a few entries

where police departments were named defendants or have appeared as third parties.




proceeding with disciplinary hearings against defendant Devon Eaton, the officer
involved in the underlying facts of the present case. Plaintiff argues in her Opposition
that “[t]he Town of Hamden filed an appeal acknowledging that the Board of Police
Commissioners for the Town of Hamden was a separate party to the action.” Again,
defendants’ argument only concerns the Hamden Police Department, and not the
Hamden Board of Police Commissioners.




                                           14
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 15 of 16




Defendants would make clear here that while there certainly are instances in which

police departments have been sued, the overwhelming majority of courts faced with

motions to dismiss on these grounds have concluded that, on the basis of our state

statutes and case law, claims brought directly against police departments as named

defendants should be dismissed. See Thomas, 2020 WL 4284564, at *11–12; Santiago,

2019 WL 6497003, at *4; Villano, 2019 WL 4889013, at *2 (D. Conn. Oct. 3, 2019).

II.   CONCLUSION

      For all the foregoing reasons, and those set forth in their Partial Motion to

Dismiss and supporting Memorandum of Law, the defendants, Town of Hamden,

Hamden Police Department, Mayor Curt Leng, and Chief John Sullivan, respectfully

request that their Partial Motion to Dismiss plaintiff’s Amended Complaint be granted.



                                             DEFENDANTS, TOWN OF HAMDEN,
                                             HAMDEN POLICE DEPARTMENT, JOHN
                                             SULLIVAN, CURT B. LENG

                                           BY/ss/ James N. Tallberg
                                            James N. Tallberg
                                            Federal Bar No.: ct17849
                                            Karsten & Tallberg, LLC
                                            500 Enterprise Dr., Suite 4B
                                            Rocky Hill, CT 06067
                                            T: (860)233-5600
                                            F: (860)233-5800
                                            jtallberg@kt-lawfirm.com




                                            15
      Case 3:20-cv-01111-VLB Document 47 Filed 10/06/20 Page 16 of 16




                                       CERTIFICATION

      I hereby certify that on October 6, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing. Parties may access this

filing through the Court’s system.

                                               /ss/ James N. Tallberg
                                               James N. Tallberg




                                              16
